Exhibit 10.28

FIRST AMENDMENT TO

STANDARD INDUSTRIAL/COMMERCIAL

MULTI-TENANT LEASE—MODIFIED NET

This FIRST AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT
LEASE—MODIFIED NET (“Amendment”) is dated as of July 26, 2007, by and between
LBA REALTY FUND II—WBP II, LLC, a Delaware limited liability company (“Lessor”),
as successor-in-interest to Bedford Property Investors, Inc. (“Bedford”), and
LESLIE’S POOLMART, INC., a Delaware corporation (“Lessee”), formerly LESLIE’S
POOLMART (INC.), a California corporation (“Corporation”).

R E C I T A L S:

A. Bedford and Corporation entered into that certain Standard
Industrial/Commercial Multi-Tenant Lease—Modified Net dated November 26, 1996
(the “Lease”), pursuant to which Lessor currently leases to Lessee that certain
space known as 1595 Dupont Avenue, Ontario, California (the “Premises”). The
Building is part of the development known as Dupont Industrial Center (the
“Project”). The Premises contains approximately 183,244 aggregate square feet of
Rentable Area. Lessor has succeeded to Bedford’s interest as Lessor under the
Lease. Corporation has merged out of existence into LESLIE’S POOLMART, INC., a
Delaware corporation.

B. Defined terms which are used in this Amendment without definition have the
meanings given to them in the Lease.

C. Lessee exercised, by written notice dated as of July 21, 2006 (the “Extension
Notice”), Lessee’s first of two (2) options to renew the Lease, and Lessee and
Lessor hereby agree to extend the Original Term of the Lease for one (1) period
of five (5) years upon the terms and conditions set forth below. Lessee and
Lessor have agreed to modify and extend the first option term to ninety-five
(95) months.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee hereby agree as follows:

1. First Extended Term. Lessor and Lessee agree that the Term of the Lease which
expired January 31, 2007 shall be extended for ninety-five (95) months (the
“First Extended Term”), commencing as of February 1, 2007 (the “Extended Term
Commencement Date”) and expiring on December 31, 2014, unless sooner terminated
pursuant to the terms of the Lease. Lessee shall have the right to extend the
First Extended Term for one (1) remaining additional and consecutive period of
five (5) years upon written notice to Lessor delivered not more than twelve
(12) months, and not less than nine (9) months, prior to the First Extended Term
expiration date and otherwise upon the terms and conditions as set forth in
Paragraph 18 of the Addendum to Lease dated November 26, 1996.

2. Base Rent. Effective as of the Extended Term Commencement Date and during the
First Extended Term, Lessee shall pay Base Rent for the Premises to Lessor in
accordance with the following schedule:

 

Lease Period (in Months)*

   Base Rent per Month

01-12

   $ 21,646.58

13-30

   $ 64,135.40

31-54

   $ 67,342.17

55-78

   $ 70,709.28

79-95

   $ 74,244.75

--------------------------------------------------------------------------------

* Measured from the Extended Term Commencement Date

3. Condition of Premises: Allowance for Lessee’s Work. Lessor shall have no
obligation whatsoever to alter or improve the condition of the Premises and
Lessee hereby



--------------------------------------------------------------------------------

accepts the Premises “AS IS”. Notwithstanding the above and subject to Lessee’s
execution of this Amendment, within thirty (30) days after the date hereof,
Lessor shall pay to Lessee an allowance in the amount of Two Hundred Twenty-Five
Thousand and no/100 Dollars ($225,000.00) for improvements to the Premises
previously performed by Lessee.

4. Lessee’s Pro Rata Share. As of the Extended Term Commencement Date and
continuing for the duration of the First Extended Term, Lessee occupies 100% of
the Building and Lessee’s Pro Rata Share of the Project is 40.6%, based upon
183,244 square feet of Rentable Area in the Premises and 451,192 total square
feet of Rentable Area in the Project.

5. Right to Lease Additional Space.

(a) Subject to the terms of this Paragraph 5, Lessee shall have an on-going
right to lease (“Lessee’s Right to Lease”) additional space in the Project to
the extent such space becomes available for lease to third parties during the
First Extended Term and following the expiration of any lease for such space,
including the expiration of all renewal or extension options (“First Offer
Space”). Lessee’s Right to Lease is subject and subordinate to the current
rights of all other existing tenants of the Building or Project with prior
expansion or lease rights relative to any First Offer Space and Lessee’s Right
to Lease is superior to future rights granted to future tenants of the Building
or Project relative to any First Offer Space.

(b) Upon written request from Lessee, Lessor will give Lessee written notice of
any qualified First Offer Space in the Project which is then available or is
expected to come available within six (6) months after the date of Lessee’s
request and the date the existing tenant or occupant, if any, is expected to
vacate such space (“Lessor’s Availability Notice”). Within five (5) days
following delivery of Lessor’s Availability Notice, Lessee will have the right
to request from Lessor in writing a written statement setting forth the basic
economic terms, including, but not limited to, Lessor’s determination of the
fair market rent, tenant improvement allowance, if any, and all other economic
terms and conditions (collectively, the “Economic Terms”), upon which Lessor is
willing to lease the First Offer Space desired by Lessee, either to Lessee or to
a third party effective at such time as such First Offer Space actually becomes
available for occupancy. Such Economic Terms will represent Lessor’s reasonable
determination of the fair market rental rate for such First Offer Space.
Notwithstanding the foregoing, the Lease Term as to any First Offer Space shall
be coterminous with the Lease Term with respect to the Premises as the same may
be extended.

(c) Within fifteen (15) days after receipt of the Economic Terms from Lessor,
Lessee must give Lessor written notice pursuant to which Lessee shall elect to
either: (i) lease such First Offer Space upon such Economic Terms and the same
non-Economic Terms as set forth in the Lease with respect to the Premises;
(ii) refuse to lease such First Offer Space, specifying that such refusal is not
based upon the Economic Terms, but upon Lessee’s lack of need for such First
Offer Space, in which event Lessor may at any time thereafter lease such First
Offer Space to any party upon any terms Lessor deems appropriate; or
(iii) refuse to lease the First Offer Space, specifying that such refusal is
based upon the Economic Terms, in which event Lessee will also specify revised
Economic Terms upon which Lessee is willing to lease such First Offer Space
(provided that Lessee may not specify a different lease term for the First Offer
Space). Lessee’s failure to timely choose either clause (i), clause (ii) or
clause (iii) above will be deemed to be Lessee’s choice of clause (ii) above.

(d) If Lessee gives Lessor notice pursuant to clause (c)(iii) above, Lessor may
elect, within five (5) days following receipt of such notice from Lessee, either
to: (i) lease such First Offer Space to Lessee upon such revised Economic Terms
proposed by Lessee (or such other economic terms as to which the parties may
agree within such time period), and the same other non-Economic Terms as set
forth in the Lease as amended hereby; or (ii) lease the First Offer Space at any
time thereafter to any third party upon terms which are not substantially more
favorable to said party than the Economic Terms last proposed by Lessee.
Lessor’s failure to timely choose either clause (i) or clause (ii) above will be
deemed to be Lessor’s choice of clause (ii) above.

(e) If Lessee chooses (or is deemed to have chosen) clause (c)(ii) above, or if
Lessor chooses (or is deemed to have chosen) clause (d)(ii) above, Lessee’s
Right to Lease any First Offer Space will be null and void and of no further
force or effect; provided, however, that if Lessor intends to enter into a lease
with a third party for the First Offer Space upon Economic Terms which are more
favorable than the Economic Terms last proposed by Lessee, then, before leasing
the First Offer Space to such third party, Lessor shall first give Lessee
written notice of the Economic Terms of such proposed lease, and Lessee shall
have a period of five (5) days after receipt of such notice within which to
accept and agree to lease the First Offer Space upon such more favorable
Economic Terms or Lessor shall be free to lease the First Offer Space to such
third party on such more favorable terms and Lessee’s Right to Lease

 

-2-



--------------------------------------------------------------------------------

such First Offer Space will be null and void and of no further force or effect.
If Lessee exercises it’s Right to Lease as provided herein, the parties will
promptly thereafter execute an amendment to this Lease to include the First
Offer Space in the Premises and to document the lease terms thereof. If Lessor
is required to furnish Improvements for the First Offer Space, rent for the
First Offer Space shall be due and payable upon the earlier of the date of
substantial completion of any Lessee improvements for the First Offer Space or
the date Lessee first occupies the First Offer Space.

(f) As provided above, Lessee’s Right to Lease is subject to all expansion and
extension rights and other rights to lease, as applicable, which Lessor has
granted to other tenants prior to the date of this Lease. Thus, Lessor’s
Economic Terms will be delivered to Lessee only after Lessor has appropriately
notified and received negative responses from all other tenants with rights in
the First Offer Space superior to Lessee’s rights.

6. Hazardous Substances: Within ten (10) business days of the execution of this
Amendment, Lessee shall execute and deliver to Lessor the Environmental
Questionnaire in form of Exhibit “A” attached hereto. Attached hereto as Exhibit
“B” is a list of chemicals currently utilized by Lessee at the Premises. This
list shall supersede any list of chemicals previously provided by Lessee in the
Lease.

7. Lessor and Lessor’s Notice Address; Lessor and Lessee hereby acknowledge and
confirm the Lessor under the Lease is hereby amended to LBA REALTY FUND II—WBP
III, LLC, a Delaware limited liability company. Lessor’s addresses for notices
and payment of rent set forth in the Lease as amended are hereby deleted and
replaced by the following addresses.

LBA REALTY FUND II—WBP III, LLC

c/o LBA Realty

17901 Von Karman Avenue, Suite 950

Irvine, California 92614

Attention: Asset Manager—Dupont Industrial Center

For payment of rent:

LBA REALTY FUND II—WBP III, LLC

P.O. Box 51364

Los Angeles, California 90051-5594

8. Lessee and Lessee’s Notice Address: Lessee’s address for notices is as
follows:

LESLIE’S POOLMART, INC.

3925 East Broadway Road, Suite 100

Phoenix, Arizona 85040-2976

Attention: Director of Real Estate & General Counsel

9. Broker(s): Lessor and Lessee acknowledge that Cushman and Wakefield, Inc.
(“Broker”) is representing Lessee in this transaction and shall be paid a
commission by Lessor pursuant to Lessor’s separate agreement with Broker. Lessor
and Lessee each represents and warrants to the other that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than Broker in the negotiating or making of this Amendment,
and each party agrees to indemnify and hold harmless the other from any claim or
claims, and costs and expenses, including attorneys’ fees, incurred by the
indemnified party in conjunction with any such claim or claims of any other
broker or brokers to a commission in connection with this Amendment as a result
of the actions of the indemnifying party.

10. No Other Modification. Lessor and Lessee agree that except as otherwise
specifically modified in this Amendment, the Lease and Addendum to Lease have
not been modified, supplemented, amended, or otherwise changed in any way and
the Lease remains in full force and effect between the parties hereto as
modified by this Amendment. To the extent of any inconsistency between the terms
and conditions of the Lease and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall apply and govern the parties. This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one in the same
Amendment.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

LESSEE:

     LESSOR:

LESLIE’S POOLMART, INC.,

     LBA REALTY FUND II–WBP II, LLC

a Delaware corporation

     a Delaware limited liability company

By:

 

/s/ Steven L. Ortega

     By:  

/s/ Phil A. Belling

Print Name:

 

STEVEN L. ORTEGA

     Print Name:   Phil A. Belling

Print Title:

 

EVP & CFO

     Print Title:   Authorized Signatory

 

-4-